                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,
                                                     Case No. 16-cr-21
       vs.

SAMY M. HAMZEH,

                     Defendant.


                    RESPONSE TO GOVERNMENT’S BRIEF. R.302

       Samy Hamzeh, by counsel, files this response to the government’s brief regarding

the relevance of Hamzeh’s statements about Hamas, Israel, and ISIS, and the testimony

of Dr. Levitt on these subjects. (R.302).

       I.     Introduction

       On January 25, 2016, undercover FBI agents delivered machine guns to Samy

Hamzeh after two informants spent at least four months working on him. The

government wants to introduce portions of four conversations from mid-October with

Steve (who won’t be available for cross-examination) and early-November with Mike in

which Hamzeh made fantastic claims about disarming Israeli soldiers like he was Jean

Claude Van Damme or Rambo. These empty boasts were disturbing, bigoted, and ugly,

but they were just words. Yet the government wants to present snippets of these

conversations in which Hamzeh blustered to an enthusiastic audience even though the

statements were months removed from the charged offense, referred to matters 6000



                                                                    Federal Defender Services
                                                                           of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 1 of 14 Document 314
miles away from the charged offense, and related to a decades-long conflict having

nothing to do with this case. These inflammatory conversations have minimal, if any,

relevance when predisposition is evaluated properly under Mayfield and Jacobson but they

are enormously prejudicial and create a grave risk of confusion for the jury and force the

Court to wade into a quagmire of a mini-trial.

      On top of all that, the government wants to call an expert to elaborate on the topics

Hamzeh passingly remarked about months before the charged offense. For example, he

only mentioned Hamas in four of the conversations the government cites. If the Court

allows any reference to these conversations, there’s no need for an expert to explain every

term or reference made in the conversations given how divorced in time and subject

matter they are from the charged offenses. While Levitt may be a terrorism expert, this

isn’t a terrorism case; and the government shouldn’t be allowed to make it appear that it

is or put an expert’s gloss on conversations whose gist is easily understood by the jury.

      The government’s brief largely copies points it previously made in other briefs, see

R. 284, 285:1–10, but there are three points worth responding to. The first concerns the

government’s misunderstanding of Jacobson and Mayfield and the timing relevant to the

jury’s predisposition decision. The second addresses the fact that the government’s cases

concerning Rule 403 don’t support its position and should be scrutinized. And the third

explains why Dr. Levitt’s testimony is unnecessary and unhelpful to the jury.




                                             2
                                                                       Federal Defender Services
                                                                              of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 2 of 14 Document 314
       I.      The Israel statements have marginal, if any, relevance to the charged
               crime.

       Even before considering that the probative value of its “Israel” evidence is

substantially outweighed by its unfair prejudice and other Rule 403 considerations, the

government’s argument for introducing the statements suffers from two flaws,. First, the

government suggests that Hamzeh’s boastful (but unacted upon) remarks about seizing

Kalashnikovs from the hands of Israeli soldiers parallel his ultimate $270 purchase of an

unregistered machine gun in southeastern Wisconsin. But that’s not accurate. This case is

entirely about unregistered machine guns, not material support or some other claimed

terrorist plot. What’s more, there’s nothing showing that Hamzeh’s early boasts are

anything more than talk: he didn’t take any steps to make those boasts a reality but rather

made excuses to back out and save face; there was nothing illegal about his remarks; he

certainly didn’t try to get any machineguns at that time; and any hypothetical Middle

East thoughts of avenging Palestine he had had nothing to do with acquiring machine

guns or guns of any kind in Wisconsin. And it’s important to keep in mind that “the

proper use of the criminal law in a society such as ours is to prevent harmful conduct for

the protection of the law abiding, rather than to purify thoughts and perfect character.”

United States v. Hollingsworth, 27 F.3d 1196, 1203 (7th Cir. 1994) (en banc). That all renders

the “Israel statements” an irrelevant and highly prejudicial diversion from the real issues

in the case.

       The second flaw is that the government’s argument ignores that it must prove not

only that Hamzeh was predisposed to commit the crime charged (and not some general

                                              3
                                                                         Federal Defender Services
                                                                                of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 3 of 14 Document 314
predisposition to boast about horrific crimes), but it also has to prove that he was

predisposed to commit the crime charged (he had it all worked out) before first contact

with the informants. That first point is Mayfield. United States v. Mayfield, 771 F.3d 417, 438

(7th Cir. 2014) (en banc) (“[T]he principal element in the defense of entrapment [i]s the

defendant’s predisposition to commit the crime—not just any crime.”). The second point

is Jacobson. The oft-quoted line from Jacobson is “the prosecution must prove beyond a

reasonable doubt that the defendant was disposed to commit the criminal act prior to first

being approached by [g]overnment agents.” Jacobson v. United States, 503 U.S. 540, 549

(1992) (emphasis added). In earlier briefs, we have pounded positional predisposition

and the fact that it has to be the crime charged and not just any crime, so its not worth

repeating those points. But in reading the government’s brief, getting the point about

timing is critical and worth spending a page on specifically addressing.

       To understand the quote from Jacobson and what that means for this case, it’s good

to grab three other quotes from the opinion. First, it’s important to remember in Jacobson:

the “Government began its efforts in January 1985 when a postal inspector sent petitioner

a letter.” Id. at 544 (emphasis added). So the first contact Jacobson has with an agent is

January 1985. Second, the Court observed that when Jacobson ordered the magazine (26

months later) that his predisposition at that point wasn’t the issue, it was what was

Jacobson predisposed to do in January 1985: “the Government did not prove that this

predisposition was independent and not the product of the attention that the

Government had directed at petitioner since January 1985.” Id. at 550 (emphasis added). So

the statements after meeting the agents does not circumvent what the government has to
                                              4
                                                                          Federal Defender Services
                                                                                 of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 4 of 14 Document 314
prove: predisposition before Jacobson’s first contact with the agents. Third, the Court

commented on the evidence of Jacobson’s predisposition: “The sole piece of

preinvestigation evidence is petitioner’s 1984 order and receipt of the Bare Boys

magazines. But this is scant if any proof of petitioner’s predisposition to commit an illegal

act.” Id. at 550. The same must be said here.

       That is, to be very clear, predisposition is viewed by whether Hamzeh had a desire

to get an unregistered machine gun and was so situated in August 2015 or September

2015 and that he had it “all worked out and lacked merely the present means to commit

it, and if the government had not supplied [the means] someone else very well might

have.” Mayfield, 771 F.3d at 436 (7th Cir. 2014) (quotation omitted). In order to prove that,

the only evidence that the government has is Hamzeh’s statements all of which come

over a month after meeting the informants—statements that are irrelevant and refer to a

conflict 6000 miles away. The government has less in the way of pre-investigation

evidence about Hamzeh’s interest in machineguns than it did in Jacobson, where the Court

was quick to note that “evidence that merely indicates a generic inclination to act within

a broad range, not all of which is criminal, is of little probative value in establishing

predisposition.” Jacobson, 503 U.S. at 550–51. The same applies to Hamzeh’s boasts about

Israel. And this is the central point that can’t be lost in any argument or discussion about

the statements the government seeks to enter: the Israel statements don’t bear on Hamzeh

having it all worked out to get an unregistered machine gun before being approached by

the informants. Instead, they are all empty boasts about Palestine and what he might do



                                                5
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 5 of 14 Document 314
there, not here. These boasts, of course, are just empty boasts; and they are critically not

about the charged crime—acquiring unregistered machine guns in the United States.

       But even if they’re part of the predisposition calculus, they have to be measured

with care. As the Court in Mayfield noted “other evidence of the defendant’s conduct after

the initial contact by the government's agents—for example, his actions or statements

during the planning stages of the criminal scheme—also may be relevant to the

determination of predisposition. All this evidence must be considered with care, of course; by

definition, the defendant’s later actions may have been shaped by the government's conduct.” 771

F.3d at 437 (emphasis added). The government has cited that quote a few times, arguing

that the second sentence cautioning that “all this evidence must be considered with care”

only applies “to the defendant’s actions. But again his statements are different.” R. 285:5;

R. 298:15. The admonition in Mayfield to measure post-initial contact behavior (after

August or September 2015) with care clearly applies to words—i.e, his statements. The

fact that “words” was left out of the second sentence in Mayfield just means that among

Judge Sykes many virtues, she is a good writer, who doesn’t needlessly repeat words

when the context is clear. Thus, everything after contact with the informants—words,

actions, looks, thoughts—has to be measured with care because it’s been infected by the

government’s actions. Jacobson, 503 U.S. at 550. Thus, not only are the statements that the

government seeks to introduce measured with care, they are also irrelevant to the

question the jury has to answer: was Hamzeh predisposed to commit this crime before

first contact with the informants.



                                               6
                                                                           Federal Defender Services
                                                                                  of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 6 of 14 Document 314
        In sum, the statements that are supposed to be measured with great care—the

statements that the government wants to use (about Israel and the Masons)—come

between at least 27 to 157 days after predisposition was measured. 1 The statements are

not relevant to whether Hamzeh had it all worked out before meeting the informants. Yet

those statements are of a highly inflammatory nature, and that will lead the jury to

convict based on how scary Hamzeh sounds. Indeed, if the court of appeals reversed in

United States v. Klebig, 600 F.3d 700, 714 (7th Cir. 2009) because the Court allowed in an

“ominous sign” on Klebig’s door, how much more so for these statements. Id. This

irrelevant evidence will likely inflame the jury, obscure the issues, and force the Court to

wade into the hornets’ nest of Palestinian-Israeli conflict and how decades of fighting and

tension affect a young man and the statements he makes. In other words, these statements

are not relevant, they are highly prejudicial, and should be kept out. The government’s

new brief does nothing to change that fact.

        II.     The government’s case law does not support its position.

        At the end of its brief, the government deals with whether this evidence should be

excluded under Rule 403. It doesn’t develop a theory of “how” these statements factor

into the entrapment analysis of whether Hamzeh was predisposed to commit the crime

charged—that is, how they’re relevant. Instead, it settles with the idea that speaking of

violence in general (gory and graphic) terms isn’t unfairly prejudicial when the defense




1 Attached as Exhibit A is a chart showing when each statement in the government’s brief occurred after
first contact with Hamzeh. And the chart also matches the statements in R.302 with the previous statements
and the defense’s objections to them.
                                                    7
                                                                                    Federal Defender Services
                                                                                           of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 7 of 14 Document 314
raises entrapment, and it cites a few cases. R.302:14–16. It’s worth explaining how those

cases don’t support its position.

       First, the Third Motion In Limine sets out the case law and the standard for

excluding the statements. R. 277. Rather than tackling those cases, the government plucks

out a line from the Tenth Circuit that exclusion of evidence under 403 is an extraordinary

remedy. R.302:16” (exclusion under Rule 403 “is ‘an extraordinary remedy [that] should

be used sparingly.’” (quoting United States v. Watson, 766 F.3d 1219, 1241 (10th Cir. 2014)).

But experience teaches the opposite—in virtually every trial evidence is excluded under

Rule 403. What’s more, the government’s quote from Watson has to be taken in context.

There, the evidence that the defendant complained about was testimony of his co-

conspirator that they had grown marijuana in the past. Id. at 1242 (“Watson challenges

the admissibility of Mr. Shuck's testimony regarding their prior outdoor growing

activity.”). That testimony is pretty relevant, and it’s hard to see how it could “provoke

an emotional response in the jury or otherwise tends to affect adversely the jury’s attitude

toward the defendant wholly apart from its judgment as to his guilt or innocence of the

crime charged.” Id. at 1242. Prior acts of growing marijuana with a co-conspirator are a

far cry from talking about violent attacks in Palestine.

       The Government’s cite to Watson isn’t the only case that doesn’t help its position.

The citation to United States v. Earls, 704 F.3d 466, 471 (7th Cir. 2012) follows an accurate

statement about a sliding scale approach: “as the probative value increases, so does our

tolerance of the risk of prejudice.” Id. Indeed, this evidence has no relevance to Hamzeh’s

predisposition to commit the crime charged and the risk of prejudice is patent. The Earls
                                              8
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 8 of 14 Document 314
case actually gives that point some perspective. There, the defendant fled the country and

obtained a false passport. His motive: he was facing charges of assaulting a six-year-old.

The judge excluded the fact that the allegations were for assaulting a six-year-old, and

instead let the jury know that he faced penalties of 0–60 years. A reasonable place to land.

The Seventh Circuit affirmed, noting this wasn’t a scenario where “there was a real

danger that such evidence, dumped without restraint into the record, can lead a jury to

convict a defendant not on the basis of proof of the crime with which he has been charged, but for

simply being a bad person.” Id. at 471 (emphasis added). Yet that is precisely what the

government seeks to do with these statements. They don’t speak to whether Hamzeh had

it all worked out to get an unregistered machinegun in Wisconsin; they only speak to his

bigotry and empty, violent boasts about a generations-long conflict 6000 miles away.

       Beyond Watson and Earls, the government’s other cases don’t support its

argument. Indeed, the Boswell case (like Earls) shows how careful courts are with this

evidence and how exclusion isn’t extraordinary, but moored to how probative the

evidence is and what risks that attend to its admission. See United States v. Boswell, 772

F.3d 469, 476 (7th Cir. 2014). In Boswell, the defendant took the stand and testified he had

no interest in and hated guns, and on cross-examination the prosecutor asked him three

questions about his neck tattoo—he had a neck tattoo of a gun. Id. The question was

reviewed for plain-error, and the Court was quick to note that while the tattoo was

relevant because Boswell had put his credibility at issue, “the government’s inquiry

regarding Boswell’s firearm tattoo did contain a significant prejudicial element.” Id.

(emphasis added). If the Seventh Circuit is quick to note the “significant prejudicial
                                                9
                                                                            Federal Defender Services
                                                                                   of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 9 of 14 Document 314
element” for a neck tattoo of a revolver, how much more are statements about suicide

vests and killing 500 hundred Jews.

       Those statements (again) have no relevance to this case and they are extremely

inflammatory. That’s the point the government brushes away. It simply settles on the

idea that this is an entrapment case and so Hamzeh “cannot complain of an appropriate

and searching inquiry into his own conduct and predisposition as bearing upon that

issue. If in consequence he suffers a disadvantage, he has brought it upon himself by

reason of the nature of the defense. ” R.302:17 (quoting Sorrels v. United States, 287 U.S.

435, 451–52 (1932)). But here’s the problem, that quote from Sorrels doesn’t mean that in

entrapment cases, the rules of evidence are thrown away. Not at all. And the cases the

government wants to use to support that idea, don’t, in fact, support it at all. Indeed, the

Parkin case is about whether other drug transactions done by the defendant are relevant

to predisposition—including “transactions both before and after September 11, 1987.”

United States v. Parkin, 917 F.2d 313, 316 (7th Cir. 1990). Of course, that’s relevant. If

Hamzeh had bought a machine gun in June or July of 2015, the defense would agree that

bears heavily on predisposition. But in no sense can the Court read Parkin to mean that

in entrapment cases everything goes. See United States v. Blankenship, 775 F.2d 735, 739

(6th Cir. 1985). Instead, the question for this Court is straight-forward: what relevance do

these statements about Israel and Hamzeh’s boasts about what he’d do there, made

(between 27 and 157 days) after contact with the informants bear on whether Hamzeh

was predisposed in August or September of 2015 to possess an unregistered machine

gun. The answer is they aren’t relevant. And whatever miniscule value could be squeezed
                                             10
                                                                       Federal Defender Services
                                                                              of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 10 of 14 Document 314
out of them is outweighed by the danger of unfair prejudice. Nothing in the cases cited

by the government changes that. Finally, even if the Court deems this evidence

admissible, there must be reasonable limitations on its use to reduce the unfair prejudice

and other Rule 403 issues. This could, for instance, be allowing Mike to testify that

Hamzeh made statements about Israel but not introducing the statements themselves.

       III.   Dr. Levitt’s testimony is both irrelevant and unnecessary.

       The government’s new brief on Dr. Levitt relies heavily on cases where his

expertise was relevant because it was a terrorism case. And if this were a different case,

then his testimony might be relevant. But it’s not. This case is about possession of

unregistered machine guns. His testimony has no bearing on the issues at hand. It will

simply be irrelevant and a large waste of time, including forcing the defense to call Dr.

Sageman. Beyond that, there are four important points to make about the government’s

brief and Dr. Levitt.

       First, the government cites no cases that would make the “background”

information that Dr. Levitt would offer (in this case) relevant or admissible under Rule

403. See United States v. Boros, 668 F.3d 901, 909 (7th Cir. 2012) (“When background

evidence is so removed from the focus of the case, as it was here, even factual, brief, and

succinct testimony may be unfairly prejudicial to the defendant.”). In fact, the

government’s brief doesn’t grapple with the key concerns expressed by the Court’s

comments at the hearing—that the non-existent to miniscule relevance of Hamzeh’s

empty talk about Palestine would consume significant trial time, including two experts

and dozens of transcripts and do nothing but confuse and inflame the jury. See id. at 908
                                            11
                                                                       Federal Defender Services
                                                                              of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 11 of 14 Document 314
(noting “because background evidence about ancillary matters has only marginal

relevance, it is more susceptible to exclusion under Rule 403’s balancing of prejudice and

probative value”). The government’s new five points don’t bridge that gap.

       Second, Dr. Levitt’s testimony should not just be excluded under Rule 403, his

report on the only remotely relevant topic (the Masons and the Middle East) is

unfounded. As expressed in the Third Motion In Limine, he not only lacks expertise on

the prevalence of Masonic conspiracy theories in the Middle East, his proposed testimony

is not probative of anything in this case. That some unknown number of people in the

Middle East have been exposed to such theories does not matter here—where the idea of

the Masons very clearly comes from Mike. So whether masonic conspiracies exist in the

Middle East (a populous and large region with dozens of countries and distinct cultures)

has no bearing on how in Milwaukee Mike used that to brainwash or trick Hamzeh into

believing ISIS was aligned with the Masons.

       Third, Levitt’s geography lesson could be done with a stipulation or the Court

taking judicial notice of the definition of certain terms. In another case where the

government proposed to use Dr. Levitt, the defense believes that the parties stipulated to

the definition of relevant terms like al Qaeda. See United States v. Ftouhi, Case No. 17-cr-

20456, Dkt. # 84 (E.D. Mich.). If the Court allows any “Israel statements” into evidence, a

short stipulation defining some terms would save time, serve the ultimate purpose, and

limit the risk of confusion.

       It’s also worth mentioning that the government’s repeated point that Levitt’s

testimony about geography and reference to things like the “Al-Buraq Wall” will show
                                             12
                                                                       Federal Defender Services
                                                                              of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 12 of 14 Document 314
the sophistication of Hamzeh’s “plan” should not be credited. For one, the technical name

the government invokes “Al-Buraq Wall” is simply the Western or Wailing Wall. A

stipulation could make that point clear. What’s more, it’s worth pointing out that

Jerusalem (where the wall is) is 45 miles as the crow flies from Hamzeh’s home in Jordan.

It doesn’t take much sophistication for someone who grew up so close to a place to know

about the rules governing travel there. Indeed, Dr. Levitt’s proposed testimony about

how Hamzeh’s statements show sophisticated planning and insight loses sight of reality.

Hamzeh’s statements are akin to having an expert testify that someone who lived in

Wisconsin his whole life would know that driving from Milwaukee to Chicago you’d

have to go through tolls—and you’ll likely hit construction, too. The government

shouldn’t be able to use an expert to dress up that fact, especially when it’s not relevant

to the crime charged.

       Fourth, it would seem the government’s primary purpose in wanting Dr. Levitt to

testify is to slip in item number 3 and similar testimony: “Why do the different security

situations in the Gaza Strip and West Bank have different appeals to someone who wants to

commit mass killing there?” R. 302:4. Obviously, it would be improper for the government

to pose a hypothetical that suggests (as a fact) that Hamzeh sought to commit mass

killings and then to vouch for that assumption with an expert’s testimony. That’s not

relevant and it’s extraordinarily prejudicial. And there’s no doubt that questions like

these and the others the government seeks to elicit from Dr. Levitt will sink this trial into

the quagmire of a mini-trail that should (and can) be avoided.



                                             13
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 13 of 14 Document 314
      IV.    Conclusion

      This case was charged as under Title 26, possessing an unregistered machine gun

that Hamzeh did not pay the tax upon. That charge occurred here in Wisconsin and it

occurred in January of 2016. The evidence that the government seeks to introduce with

Hamzeh’s statements about Israel don’t bear on that issue and so they should (along with

Levitt) be excluded from trial. That’s the bottom line. The defense would also be remised

if it didn’t apologize for the length of this filing. It is longer than we wanted and tried

very hard to provide the Court with. These points are, however, important for the Court

to keep in mind and to rebut the government’s arguments.

      Dated at Milwaukee, Wisconsin this 7th day of October, 2019.

                                             Respectfully submitted,

                                             /s/     Joseph A. Bugni
                                             Joseph A. Bugni, WI Bar No. 1062514
                                             Craig W. Albee,WI Bar No. 1015752
                                             FEDERAL DEFENDER SERVICES
                                              OF WISCONSIN, INC.
                                             517 E. Wisconsin Ave - Rm 182
                                             Milwaukee, WI 53202
                                             Tel. (414) 221-9900

                                             Counsel for Defendant, Samy M. Hamzeh




                                            14
                                                                       Federal Defender Services
                                                                              of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 10/07/19 Page 14 of 14 Document 314
